SELECT * LIFE II A FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company and its Select * Life Variable Account The Policy Is no longer offered for new sales. Is issued by ReliaStar Life Insurance Company. Is returnable by you during the free look period if you are not satisfied. Premium Payments Are flexible, so the premium amount and frequency may vary. Are allocated to the variable account and the fixed account, based on your instructions. Are subject to specified fees and charges. The Policy Value Is the sum of your holdings in the fixed account, the variable account and the loan account. Has no guaranteed minimum value under the variable account. The value varies with the value of the subaccounts you select. Has a minimum guaranteed rate of return for amounts in the fixed account. Is subject to specified fees and charges, including possible surrender charges. Death Benefit Proceeds Are paid if your policy is in force when the insured person dies. Are calculated under your choice of options: Option 1 – the base death benefit is the greater of the amount of insurance coverage you have selected or your policy value multiplied by the appropriate factor described in Appendix A; or Option 2 – the base death benefit is the greater of the amount of insurance coverage you have selected plus the policy value or your policy value multiplied by the appropriate factor described in Appendix A. Are equal to the base death benefit plus any rider benefits minus any outstanding policy loans and accrued loan interest and unpaid fees and charges. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy, page 73 , for further information about the amount of compensation we may pay. Fund Managers Mutual funds managed by the following investment managers are currently available through the policy: BAMCO, Inc. BlackRock Advisors, LLC BlackRock International Limited BlackRock Investment Management, LLC Capital Research and Management Company SM CBRE Clarion Securities LLC Columbia Management Investment Advisers, LLC Dimensional Fund Advisors LP Directed Services LLC Fidelity Management & Research Company FMR Co., Inc. Franklin Mutual Advisers, LLC ING Investment Management Co. LLC ING Investments, LLC Invesco Advisers, Inc. J.P. Morgan Investment Management Inc. Marsico Capital Management, LLC Massachusetts Financial Services Company Neuberger Berman, LLC Neuberger Berman Management LLC OppenheimerFunds, Inc. Pacific Investment Management Company LLC Pioneer Investment Management, Inc. T. Rowe Price Associates, Inc. Templeton Investment Counsel, LLC. The London Company This prospectus describes what you should know before purchasing the Select * Life II variable universal life insurance policy. Please read it carefully and keep it for future reference. If you received a summary prospectus for any of the mutual funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the Federal Deposit Insurance Corporation (“FDIC”), the Federal Reserve Board or any other government agency. The date of this prospectus is May 1, 2013. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 46 The Policy's Features and Benefits 3 Termination of Coverage 55 Factors You Should Consider Before Purchasing a TAX CONSIDERATIONS 57 Policy 6 Tax Status of the Company 57 Fees and Charges 8 Tax Status of the Policy 58 THE COMPANY, THE VARIABLE ACCOUNT Diversification and Investor Control Requirements 58 AND THE FIXED ACCOUNT 15 Tax Treatment of Policy Death Benefits 59 ReliaStar Life Insurance Company 15 Distributions Other than Death Benefits 59 The Investment Options 16 Other Tax Matters 61 DETAILED INFORMATION ABOUT THE ADDITIONAL INFORMATION 65 POLICY 20 General Policy Provisions 65 Important Information Regarding Changes in State Distribution of the Policy 73 Insurance Laws and Federal Income Tax Rules 21 Legal Proceedings 75 Purchasing a Policy 21 Financial Statements 76 Fees and Charges 24 APPENDIX A A -1 Death Benefits 33 APPENDIX B B -1 Additional Insurance Benefits 38 APPENDIX C C -1 Policy Value 43 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 22 Policy Value 43 Fixed Account 4 Preferred Loans 46 Fixed Account Value 45 Segment or Coverage Segment 33 Loan Account 45 Surrender Value 55 Loan Account Value 45 Valuation Date 44 Monthly Processing Date 27 Variable Account 4 Net Premium 3 Variable Account Value 43 Policy Date 22 “ReliaStar,” “we,” “us,” “our” and the “company” refer to ReliaStar Life Insurance Company. “You” and “your” refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured person's lifetime. State Variations – State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to review a copy of the policy and riders for your particular state, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5011 Minot, North Dakota 58702-5011 1-877-886-5050 www.ingservicecenter.com Select
